IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
NADIR OMAR ABDULLAH BIN, )
SA’ADOUN ALSA’ARY a/kfa AHMED )
OMAR, )
)

Petitioner, ) Civil Action No. 09-0745 (RCL)
v. )
)
BARACK OBAMA, et al., )
)
Respondents. )

[ DER

Upon consideration of Petitioner’s Unopposed Motion to Continue Stay, it is hereby

ORDERED that Petitioner’s Unopposed Motion to Continue Stay is GRANTED. It is
further

()RDERED that this case is STAYED until April 10, 2013. lt is further

ORI)ERED that the Protective Order entered on Septernber 11, 2008 remain in effect
during the period of the stay. It is further

ORDERED that the parties may move the Court to lift the stay provided the moving
party gives the non-moving party written notice the (10) days prior to the date of filing the
motion.

Date: ///Q f 15 Qu C. 

UNITE@) STATES DISTRICT JUDGE